DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated November 30, 2020, and the Information Disclosure Statement dated October 27, 2020.  Claims 1, 2 and 4-11 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 27, 2020 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Publication No. 2007/0027628, to Geelen, in view of U.S. Patent Publication No. 2010/0057346, to Ehrlacher.

As per claim 1, and similarly with respect to claim 8, Geelen discloses a navigation device comprising: a display (e.g. see Fig. 1A and paragraph 0028, wherein a navigator GPS system 1 is shown); and a CPU configured to: detect a predetermined operation in the navigation device (e.g. see paragraph 0064, wherein the navigator GPS system uses Navigator 2.0, which allows for user input for selection of a route (i.e. predetermined operation)); control the display to display on route among three or more routes searched according to predetermined themes respectively (e.g. see paragraph 0064, wherein the navigator GPS system uses Navigator 2.0, which allows a user to input information  such as selection of a shortest route, fastest route or most scenic route).
Geelen fails to disclose every feature of and switch a displayed route that is selected at random when the predetermined operation is detected.  However, Ehrlacher teaches that potential routes are displayed to a user either through text or image (e.g. 0041) and that the a new route may be provided to the user, wherein the new route is selected at random from a plurality of routes (e.g. see Claims 1 and 5).  It would have been obvious to one skilled in the art at the time of the present invention to modify the device of Geelen to include providing random routes from a plurality of routes for a simple way of presenting available routes which may be selected and utilized by a user.

Claims 2 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Geelen, in view of Ehrlacher, and in further view of in view of WIPO/PCT No. WO 2014/178039A to Ben-Ezra (hereinafter Ben-Ezra).

As per claim 2, and similarly with respect to claim 9, Geelen, as modified by Ehrlacher, teaches the features of claims 1 and 8, respectively, but fails to particularly teach wherein the predetermined operation is a shake operation of the navigation device.  However, Ben-Ezra teaches a shake operation of a navigation device (e.g. see ‘input actions comprise shaking’ [Abstract], ‘movement refers to accelerations (linear or angular)’ [22 page 4]).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Geelen with the kinematic input method of Ben-Ezra to allow users to shake the device to rapidly scroll through display options to more easily select a preference.

As per claim 4, and similarly with respect to claim 10, Geelen, as modified by Ehrlacher, teaches the features of claims 1 and 8, respectively, and Ehrlacher further teaches wherein each of the three or more routes is selected based on vehicle type (e.g. see Fig. 2 and paragraph 0019, wherein the Route Request Generation Component 202 generates routes based upon preferences including preferred vehicle type).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Geelen to include the input of user 

As per claim 5, and similarly with respect to claim 11, Geelen, as modified by Ehrlacher, teaches the features of claims 4 and 10, respectively, and Ehrlacher further teaches wherein the vehicle type is selected from a table associating vehicle types to road characteristics (e.g. see Fig. 2 and paragraph 0019, wherein the Route Request Generation Component 202 generates routes based upon preferences including types of road traveled and vehicle type; with respect to the associated data being in table form, the Office notes that it is a matter of designers choice on how to categorize data to be utilized for route selection).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Geelen to include the input of user preferences, such as vehicle type and road characteristics, to allow the route generation device to generate one or more suitable routes based upon all available information.

As per claim 6, Geelen, as modified by Ehrlacher, teaches the features of claim 5 and Ehrlacher further teaches wherein the vehicle type is selected from a table associating vehicle types to road characteristics (e.g. see Fig. 2, wherein the user preferences are stored in the User Preference Component 216).  It would have been obvious to one skilled in the art at the time of the present invention to modify the system and method of Geelen to include the input of user preferences, such as vehicle type and road characteristics, to allow the route generation device to generate one or more suitable routes based upon all available information.

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JAMES M MCPHERSON/Examiner, Art Unit 3669